Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000605
                                                      22-JAN-2014
                                                      09:51 AM



                          SCWC-11-0000605

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

           EICHI OKI, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-11-0000605; CASE NO. 1DTI-11-047379)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack JJ., and
      Circuit Judge To#oto#o, in place of Acoba, J., recused)

          Upon consideration of petitioner/defendant-appellant

Eichi Oki’s application for writ of certiorari, it appears that

Oki’s application was initially due on November 27, 2013, which

was 30 days after the Intermediate Court of Appeals’ October 28,

2013 judgment.   Hawai#i Revised Statutes (HRS) § 602-59(c) (Supp.

2012); Hawai#i Rules of Appellate Procedure (HRAP) Rule

40.1(a)(1) (2013).   It further appears that Oki requested and

received an extension of time, which extended the deadline for

filing his application for writ of certiorari an additional 30

days, to December 27, 2013.   HRS § 602-59(c); HRAP Rule

40.1(a)(3) (2013).
          Oki’s application was filed on December 30, 2013.    The

application is untimely and thus, this court lacks appellate

jurisdiction.    Therefore,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:    Honolulu, Hawai#i, January 22, 2014.

Ann C. Kemp                   /s/ Mark E. Recktenwald
for petitioner
                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Fa#auuga To#oto#o




                                  2